 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 294 
In the House of Representatives, U. S.,

June 3, 2011
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 292) declaring that the President shall not deploy, establish, or maintain the presence of units and members of the United States Armed Forces on the ground in Libya, and for other purposes, and providing for consideration of the concurrent resolution (H. Con. Res. 51) directing the President, pursuant to section 5(c) of the War Powers Resolution, to remove the United States Armed Forces from Libya. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 292) declaring that the President shall not deploy, establish, or maintain the presence of units and members of the United States Armed Forces on the ground in Libya, and for other purposes. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to its adoption without intervening motion or demand for division of the question except one hour of debate, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs, 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services. 
2.Upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the concurrent resolution (H. Con. Res. 51) directing the President, pursuant to section 5(c) of the War Powers Resolution, to remove the United States Armed Forces from Libya, if called up by the chair of the Committee on Foreign Affairs or her designee. The concurrent resolution shall be considered as read. The concurrent resolution shall be debatable for one hour, with 30 minutes controlled by Representative Ros-Lehtinen of Florida or her designee and 30 minutes controlled by Representative Kucinich of Ohio or his designee. The previous question shall be considered as ordered on the concurrent resolution to its adoption without intervening motion. 
 
Karen L. Haas,Clerk.
